UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA


    UNITED STATES OF AMERICA,

    v.
                                        Crim. Action No. 11-372-1 (EGS)
    DONNELL CREWS,
                     Defendant.




                            MEMORANDUM OPINION

     I.     Introduction


          Defendant Donnell Crews (“Mr. Crews” or “Defendant”) was

convicted by a jury of attempted interference with commerce by

robbery. See Judgment, ECF No. 266 at 1.1 He was sentenced to 225

months of imprisonment. Id at 2. Mr. Crews seeks to set aside or

correct his sentence, pursuant to 28 U.S.C. § 2255, making two

arguments in favor of setting aside his conviction or granting a

new trial. First, he argues ineffective assistance of counsel in

violation of his Sixth Amendment Rights. See Def.’s § 2255 Mot.

(“Def.’s Mot.”), ECF No. 301 at 5-9; Def.’s Suppl. Mot. to

Correct Sentence (“Def.’s Suppl. Mot.”), ECF No. 304 at 3;

Def.’s Suppl. to Mot. for New Trial (“Def.’s Add’l Suppl.

Mot.”), ECF No. 331 at 11, 19. Second, he argues that his



1 When citing electronic filings throughout this Memorandum
Opinion, the Court cites to the ECF header page number, not the
original page number of the filed document.


                                    1
sentence should be reconsidered based upon the Supreme Court’s

rulings in Johnson v. United States, 135 S. Ct. 2551, 2560

(2015), and United States v. Davis, 139 S. Ct. 2319 (2019). See

Def.’s Add’l Suppl. Mot, ECF No. 331 at 26.

     Pending before the Court are Mr. Crews’s motion to compel

discovery, and his 28 U.S.C. § 2255 motion for a new trial or

for a correction in his sentence. Upon consideration of the

motions, responses, and the replies thereto, the applicable law

and regulations, the entire record and the materials cited

therein, the Court DENIES the motion to compel, ECF No. 289;

DENIES the § 2255 motion, ECF No. 301; DENIES the supplemental

motion to correct sentence, ECF No. 304; and DENIES the

supplement to motion for a new trial, ECF No. 331.

  II.   Factual and Procedural Background

        A. Attempted Hobbs Act Robbery

     On September 21, 2011, three men attempted to rob Hugh

Whitaker, an employee of a cash-in-transit company, while he

exited a CVS with approximately $10,000 in cash. United States

v. Crews, 856 F.3d 91, 92-93 (D.C. Cir. 2017). One of the men

drew a handgun and demanded the cash Mr. Whitaker was carrying.

Id. at 92. In response, Mr. Whitaker drew his own handgun and

the two men exchanged gunfire. Id. Mr. Whitaker retreated into

the CVS uninjured, and the three men–later identified as Mr.

Crews, Kirk Dean, and Anthony James–fled the scene. Id.


                                2
     The police stopped Mr. Crews and Mr. James a few blocks

away, and a witness identified them as being two of the men who

had confronted Whitaker. Id. at 92-94. Meanwhile, a fourth man,

Antwon Crowder, who had driven the other three to the CVS, drove

the injured Kirk Dean to a hospital. Id. at 93-94. Mr. Dean had

sustained two gunshot wounds during the CVS gunfire exchange,

but died from a separate gunshot wound, unrelated to the

attempted robbery, that he sustained in transit from the CVS to

the hospital. Id. at 94.

     A grand jury charged Mr. Crews and Mr. Crowder with three

counts by indictment on December 20, 2011, including: (1)

Conspiracy to interfere with commerce by robbery, in violation

of 18 U.S.C. § 1951 (also known as the Hobbs Act); (2) Attempted

interference with commerce by robbery and aiding and abetting,

in violation of 18 U.S.C. §§ 2 and 1951; and (3) Using,

carrying, or possessing a firearm during a crime of violence, in

violation of 18 U.S.C. § 924(c). Indictment, ECF No. 12. The

grand jury also charged Mr. Crews with a fourth count: Unlawful

possession of a firearm by a convicted felon, in violation of 18

U.S.C. § 922(g). Id. James, meanwhile, pled guilty and testified

against Mr. Crews and Mr. Crowder. Crews, 856 F.3d at 92-93.

       B. First Trial
     Mr. Crews and Mr. Crowder were tried jointly, and the first

trial concluded with a hung jury; on August 14, 2013, the Court



                                3
declared a mistrial. Crews, 856 F.3d at 93-94. Antwon Crowder’s

counsel subsequently filed a motion to withdraw, delaying the

determination of a new trial date. See Mot. to Withdraw

Appearance, ECF No. 154. While the Court stated its intention to

give both defendants “the earliest possible trial date,” it

recognized that there were “about 2,500 pages of transcript”

from the first trial which would take an estimated "60 days” for

the Court to prepare, and that it would be “humanly impossible”

for new counsel to get up to speed by the first available date

in January. 09/03/2021 Tr., ECF No. 355-2 at 7-10. Concurring

with the Court, Mr. Crews’s counsel shared the extent of

documents he had to go through despite being on the case “from

day one” and expressed that he “could not do anything” before

mid-January. Id. at 13-15.

     After Mr. Crowder obtained new counsel, see Notice of

Attorney Appearance – Defendant, ECF No. 160, on September 17,

2013; the Court set a trial date of January 28, 2014. See Status

Conference Minute Entry, Sept. 17, 2013. Following a

rescheduling on January 10, 2014, Mr. Crews’s retrial began on

February 10, 2014. See Minute Entry, Jan. 10, 2014.

It appears that speedy-trial issues were not discussed on the

record between the mistrial declared on August 14, 2013, and the

retrial that began on February 10, 2014. See generally Docket

for Crim. Action No. 11-372-1. Nor does it appear that Mr.


                                4
Crews’s counsel explicitly waived his speedy-trial rights on the

record. See id.

       C. Second Trial
     The government retried both defendants, and on March 12,

2014, the jury found Mr. Crews guilty of attempted interference

with commerce by robbery. Verdict Form (Crews), ECF No. 221 at

1. Mr. Crowder was found not guilty on two counts--conspiracy to

interfere with commerce by robbery, and using, carrying, or

possessing a firearm during a crime of violence. Verdict Form

(Crowder), ECF No. 223 at 1. The jury was unable to reach a

verdict on the remaining counts as to both defendants, and the

Court declared a mistrial for those counts. Jury Deliberations

Minute Entry, Mar. 18, 2014; Minute Order on Motion for

Miscellaneous Relief, Mar. 18, 2014. After Mr. Crowder decided

to enter a guilty plea, the government informed the Court that

it planned to dismiss the remaining counts against Mr. Crews and

requested a sentencing date. See Gov’t’s Mot. to Order

Presentence Investigation Report and Schedule Sentencing Date,

ECF No. 234 at 1.

     The U.S. Probation Office determined that Mr. Crews was a

career offender under § 4B1.1 of the Sentencing Guidelines,

based on his conviction in this case, a 2003 robbery conviction

in Maryland, and a 2005 carjacking conviction in Maryland.

Presentence Investigation Report (“PSI Report”), ECF No. 252 at



                                5
6-11. Accordingly, the Probation Office calculated Mr. Crews’s

total offense level as 32, his criminal history category as VI,

and his guidelines range as 210 to 240 months. ECF No. 253 at 1.

At sentencing, on December 16, 2014, Mr. Crews’s counsel

asserted that “either one or both of the prior convictions are

not qualifying offenses such that [Mr. Crews] would now be a

career offend[er].” 12/16/14 Tr., ECF No. 315 at 7. The Court

did not make a finding that defendant was or was not a career

offender under the guidelines, and sentenced defendant to 225

months of imprisonment—within the career-offender guideline

range—followed by a three-year term of supervised release.

Judgment, ECF No. 266 at 1.

       D. Appeal to Court of Appeals for the District of
          Columbia Circuit
     Mr. Crews, represented by new counsel, appealed, and

challenged two of this Court’s evidentiary rulings. Crews, 856

F.3d at 93. First, Mr. Crews alleged that the Court erred by

denying his motion for a mistrial based on graphic testimony by

an emergency room nurse about Mr. Dean’s head wound, which was

unrelated to the robbery. Id. at 93-94, 96. Second, Mr. Crews

claimed that the Court improperly struck the testimony of his

fiancée, Vakeema Ensley, his only defense witness, after she

asserted her Fifth Amendment privilege during the government’s

cross-examination. Id. at 93. The Court of Appeals for the

District of Columbia Circuit (“D.C. Circuit”) rejected both


                                6
claims and affirmed Mr. Crews’s conviction on May 9, 2017. Id.

at 101.

     While Mr. Crews’s appeal to the D.C. Circuit was pending,

the Supreme Court invalidated the “residual clause” of the Armed

Career Criminal Act (“ACCA”) as unconstitutionally vague. See

Johnson v. United States, 135 S. Ct. 2551, 2563 (2015). Section

4B1.2 of the Sentencing Guidelines – defining a “crime of

violence” for purposes of determining whether a defendant is a

career offender under § 4B1.1 – included a residual clause that

was identical to that invalidated in Johnson, id. The Sentencing

Commission subsequently removed this clause from § 4B1.2’s

crime-of-violence definition. See U.S.S.G. Suppl. App. C, amend.

798 (effective Aug. 1, 2016). However, in Beckles v. United

States, 137 S. Ct. 886, 892 (2017) the Supreme Court held that

the Sentencing Guidelines, by virtue of being advisory rather

than mandatory, are not subject to constitutional vagueness

challenges and that “[t]he residual clause in § 4B1.2(a)(2)

therefore is not void for vagueness.”

          E. § 2255 Motion for New Trial
     On May 6, 2018, Mr. Crews filed a motion under 28 U.S.C. §

2255, asserting five grounds for relief. See Def.’s Mot., ECF

No. 301 at 5. First, Mr. Crews contends that his trial counsel

was ineffective for failing to challenge his career-offender

classification in the PSI Report. Id. at 5. Second, he argues



                                  7
that his trial counsel was ineffective for purportedly waiving

his speedy trial rights without his consent during the re-trial

proceedings. Id. at 6. Third, he asserts that his trial and

appellate counsel were both ineffective for failing to challenge

the sufficiency of evidence on his charge for using, carrying,

or possessing a firearm during a crime of violence - a charge

for which he was not convicted. Id. at 7-8; see also Verdict,

ECF No. 221 at 1. Fourth, Mr. Crews contends that his Attempted

Hobbs Act Robbery conviction is not a crime of violence

following the Tenth Circuit’s decision in United States v.

O’Connor, 874 F.3d 1147 (10th Cir. 2017) and the Supreme Court’s

decision in Sessions v. Dimaya, 138 S. Ct. 1204, 1210 (2018).2




2 The government reads Mr. Crews’s claim as challenging his
conviction (as opposed to its classification as a crime of
violence), and responds that O’Connor’s holding, that Hobbs Act
robbery did not qualify as a crime of violence under the 2016
Sentencing Guidelines, see 874 F.3d at 1158, does not call into
question the validity of Mr. Crews’s conviction since “[t]he
elements of attempted Hobbs Act robbery do not depend on any
definition of a crime of violence.” Gov’t’s Opp’n, ECF No. 316
at 36. The Court however, construes Mr. Crews’s claim regarding
O’Connor and Dimaya not as challenging the elements of his
conviction, but rather as asserting that his conviction in this
case is “not a crime of violence after these rulings.” Def.’s
Mot., ECF No. 301 at 8. Since the underlying logic of these
cases is distinct from each other, the Court considers them
separately. Compare O’Connor, 874 F. 3d at 1158 (holding that
Hobbs Act robbery did not qualify as a crime of violence under
the 2016 Sentencing Guidelines), with Dimaya, 138 S. Ct. at 1210
(invalidating the residual clause in the Immigration and
Nationality Act (“INA”), 18 U.S.C. § 16(b)). The Court considers
whether Hobbs Act robbery is a crime of violence within its
analysis of whether Mr. Crews’s counsel was ineffective for not


                                8
Id. at 9. Finally, he disputes the government’s ostensible

broadening of his indictment during trial, and his counsel’s

failure to object to the prosecution’s aiding-and-abetting

theory. Id. at 11.

     On July 25, 2018, Mr. Crews filed a supplement to his §

2255 motion, recognizing that his vagueness challenge to the

career offender guidelines (his fourth ground in his original §

2255 motion) “must fail” following the Supreme Court’s decision

in Beckles. Def.’s Suppl. Mot., ECF No. 304 at 1 (referencing

Beckles, 137 S. Ct. at 886). Instead, Mr. Crews asserted a new

claim of ineffective assistance of appellate counsel for failing

to challenge his career-offender designation on appeal pursuant

to Descamps v. United States, 570 U.S. 254, 260, 133 S. Ct. 2276

(2013).3 See Def.’s Suppl. Mot., ECF No. 304 at 4.




challenging his career offender classification. See infra,
Section IV(B)(1)(b)(i)(I). The Court considers Mr. Crews’s claim
regarding Dimaya alongside his claim in his latest filing that
his sentence should be reconsidered following Johnson, 135 S.
Ct. at 2551 (invalidating the residual clause in ACCA), and
Davis, 135 S. Ct. at 2551 (invalidating residual clause in 18
U.S.C. § 924(c)(3)(B)). See Def.’s Add’l Suppl. Mot., ECF No.
331 at 26; see also infra Section IV(B)(2).

3 The Court treats this claim as a replacement of Mr. Crews’
first ground in his earlier claim that his trial counsel was
ineffective for failing to challenge his career-offender
classification in the PSI Report. The record establishes that
trial counsel specifically preserved an objection to the career
offender classification for appeal, arguing “that either one or
both of the prior convictions are not qualifying offenses such


                                9
     On November 19, 2018, the government filed its opposition

to Mr. Crews’s pro se motion and supplemental motion under 28

U.S.C. § 2255. See United States’ Opp’n to Def.’s Mot. and

Suppl. (“Gov’t’s Opp’n”), ECF No. 316. On November 26, 2018, Mr.

Crews submitted a request to reopen a Motion to Compel Discovery

and for an Updated Status Report Concerning the reliability of

the Department of Forensic Services DNA Analysis Purportedly

Showing the Presence of Defendant’s DNA. (“Def.’s Mot. to

Compel”), ECF No. 289. In a Minute Order issued August 24, 2016,

the Court   denied the original motion without prejudice since

Mr. Crews’s appeal before the D.C. Circuit was pending. Minute

Order on Motion to Compel, Aug. 24, 2016.   Upon receiving Mr.

Crews’s request to reopen discovery, the Court ordered the

government to respond to the discovery motion. Minute Order,

Dec. 3, 2018. On January 4, 2019, the government filed its

opposition to Mr. Crews’s reopened discovery motion. See Mem. in

Opp’n (“Gov’t’s Opp’n Mot. to Compel”), ECF No. 319.

     On December 15, 2018, Mr. Crews also filed a Motion to

Appoint Counsel, ECF No. 318; which the Court granted. Minute

Order, Jan. 2, 2019. On July 28, 2019, Mr. Crews’s counsel filed

a supplemental brief in further support of his § 2255 claims and



that he would now be a career offend[er].” 12/16/14 Tr., ECF No.
315 at 7.




                                10
his discovery motion. See Def.’s Add’l Suppl., ECF No. 331. Mr.

Crews’s second supplement includes two new ineffective

assistance of trial counsel claims: (1) that trial counsel was

ineffective for failing to request that the Court narrow its

ruling striking the entire testimony of Ms. Ensley; and (2) that

trial counsel was ineffective for not retaining experts in the

fields of DNA testing and DNA interpretation. Id. at 11, 19. Mr.

Crews also asks the Court to compel the government to respond to

his reopened discovery motion. Id. at 23. Finally, he contends

that the Court should reconsider the sentence it imposed in this

case based upon the Supreme Court’s decisions in Johnson v.

United States, 135 S. Ct. 2551 (2015), and United States v.

Davis, 139 S. Ct. 2319 (2019). Id. at 26.4

     The government responded to Mr. Crews’s latest supplemental

brief on December 5, 2019. See United States’ Opp’n to Def.’s

Suppl. to Mot. for New Trial (“Gov’t’s Suppl. Opp’n”), ECF No.

338. The defendant replied on December 16, 2019. See Def.’s

Reply, ECF No. 340. The two motions are ripe and ready for the

Court’s adjudication.




     4 This argument is related to Mr. Crews’s prior assertion
that his Hobbs Act conviction is invalid in view of the Supreme
Court’s decision in Dimaya, 138 S. Ct. at 1210. See Def.’s Mot.,
ECF No. 301 at 8. The Court therefore considers these two claims
together.



                               11
  III. Standard of Review

       A. Motion to Compel Discovery

     The Due Process Clause of the Constitution requires the

United States to disclose to the defendant any evidence that “is

material either to guilt or to punishment, irrespective of the

good faith or bad faith of the prosecution.” Brady v. Maryland,

373 U.S. 83, 87, 83 S. Ct. 1194 (1963). “[F]avorable evidence is

material, and constitutional error results from its suppression

by the government.” Kyles v. Whitley, 514 U.S. 419, 433, 115 S.

Ct. 1555 (1995) (internal citations omitted). The constitutional

requirement includes “exculpatory evidence never requested, or

requested in a general way.” Kyles, 514 U.S. at 433 (internal

quotation marks omitted). The prosecution must also disclose to

the defense evidence that is useful in impeaching government

witnesses, even if it is not inherently exculpatory. Giglio v.

United States, 405 U.S. 150, 153, 92 S. Ct. 763 (1972).

     “The prosecutor is not required to deliver his entire file

to defense counsel, but only to disclose evidence favorable to

the accused that, if suppressed, would deprive the defendant of

a fair trial.” United States v. Bagley, 473 U.S. 667, 675, 105

S. Ct. 3375, 3380 (1985). Since the good faith or bad faith of

the government is irrelevant, Brady, 373 U.S. at 87; “a

prosecutor anxious about tacking too close to the wind will

disclose a favorable piece of evidence.” Kyles, 514 U.S. at 439.


                               12
       B. Motion for a New Trial
     Under 28 U.S.C. § 2255, a defendant may move the sentencing

court to vacate, set aside, or correct a sentence if the

defendant believes that the sentence was imposed “in violation

of the Constitution or laws of the United States, or that the

court was without jurisdiction to impose such sentence, or that

the sentence was in excess of the maximum authorized by law, or

is otherwise subject to collateral attack.” 28 U.S.C. § 2255.

The relief envisaged by § 2255 “does not encompass all claimed

errors in conviction and sentencing.” United States v.

Addonizio, 442 U.S. 178, 185, 99 S. Ct. 2235 (1979). “Because of

the premium placed on the finality of judgments, there are

limited circumstances under which a court should grant a Section

2255 motion.” Bedewi v. United States, 583 F. Supp. 2d 72, 76

(D.D.C. 2008) (internal quotation marks omitted).

     A defendant bears the burden of demonstrating that he is

entitled to relief under § 2255. See, e.g., United States v.

Bell, 65 F. Supp. 3d 229, 231 (D.D.C. 2014). To obtain

collateral relief under § 2255, it is “well-settled” that “a

prisoner must clear a significantly higher hurdle than would

exist on direct appeal.” United States v. Frady, 456 U.S. 152,

166, 102 S. Ct. 1584 (1982); see also United States v. Pollard,

959 F.2d 1011, 1020 (D.C. Cir. 1992) (“[I]n a § 2255 collateral

challenge, [a defendant], in order to gain relief under any



                               13
claim, is obliged to show a good deal more than would be

sufficient on a direct appeal from his sentence.”). “Society’s

interest in bringing criminal appeals to an end is the reason

for the high standard for relief in a collateral proceeding.”

Pollard, 959 F.2d at 1029.

     For claims other than ineffective assistance of counsel, a

defendant’s failure to raise an available claim on direct appeal

bars him from raising the claim in a subsequent collateral

attack, unless he shows cause for his prior failure to raise the

claim and prejudice because of it. See Bousley v. United States,

523 U.S. 614, 622, 118 S. Ct. 1604 (1998); United States v.

Pettigrew, 346 F.3d 1139, 1144 (D.C. Cir. 2003); Brodie v.

United States, 626 F. Supp. 2d 120, 123 (D.D.C. 2009). To show

cause, a defendant must establish “some objective factor

external to the defense [that] impeded counsel’s efforts to

raise the claim,” such as government interference or that the

factual or legal basis for the claim was not reasonably

available. McCleskey v. Zant, 499 U.S. 467, 493-94, 111 S. Ct.

1454 (1991) (internal quotation marks omitted). In addition, the

defendant must show “‘actual prejudice’ resulting from the

errors of which he complains.” Frady, 456 U.S. at 168.

             1. Ineffective Assistance of Counsel
     Claims of ineffective assistance of counsel are governed by

the standard set forth in Strickland v. Washington, 466 U.S.



                               14
668, 104 S. Ct. 2052 (1984)). To succeed on an ineffective-

assistance claim, a defendant must show both deficient

performance by his attorney and prejudice. Strickland, 466 U.S.

at 687. Strickland requires a party claiming ineffective

assistance of trial counsel to show :(1) that “counsel’s

representation fell below an objective standard of

reasonableness ... [measured] under prevailing professional

norms,” (the performance prong); and (2) that the “deficiencies

in counsel’s performance...[were] prejudicial to the defense”

(the prejudice prong). Id. at 668, 687-88, 692. To establish

deficient performance, the moving party must show “specific

errors by trial counsel.” United States v. Cronic, 466 U.S. 648,

666, 104 S. Ct. 2039 (1984). To establish prejudice, the moving

party must demonstrate “a reasonable probability that, but for

counsel’s unprofessional errors, the result of the proceeding

would have been different.” Id. at 694. “Judicial scrutiny of

counsel’s performance must be highly deferential,” and defendant

must overcome “a strong presumption that counsel’s conduct falls

within the wide range of reasonable professional assistance.”

Id. at 689.

     The standard for evaluating claims of ineffective

assistance of appellate counsel is the same as that for

evaluating claims of ineffective assistance of trial counsel.

See Smith v. Robbins, 528 U.S. 259, 285, 120 S. Ct. 746 (2000);


                               15
United States v. Agramonte, 366 F. Supp. 2d 83, 86 (D.D.C.

2005). “[A]ppellate counsel who files a merits brief need not

(and should not) raise every nonfrivolous claim, but rather may

select from among them in order to maximize the likelihood of

success on appeal.” Robbins, 528 U.S. at 288; see also

Agramonte, 366 F. Supp. 2d at 86 (“It is settled that a criminal

defendant has no constitutional right to have appellate counsel

raise every nonfrivolous issue that the defendant requests.”).

Although it is “possible” to bring a Strickland claim “based on

counsel’s failure to raise a particular claim” on appeal, “it is

difficult to demonstrate that counsel was incompetent” on that

ground. Robbins, 528 U.S. at 288.

                 a. Timeliness of Ineffective Assistance of
                    Counsel Claims
     The Antiterrorism and Effective Death Penalty Act of 1996

(AEDPA) statute of limitations applies to the filing of § 2255

claims. Holland v. Fla., 560 U.S. 631, 130 S. Ct. 2549, 2552

(2010). Absent a narrow set of circumstances, a defendant must

file a § 2255 motion within one year of the date on which his

conviction becomes final.5 See Dodd v. United States, 545 U.S.



5 The one-year limitation period runs from the latest of:
     (1) the date on which the judgment of conviction becomes
final;
     (2) the date on which the impediment to making a motion
created by governmental action in violation of the Constitution
or laws of the United States is removed, if the movant was
prevented from making a motion by such governmental action;


                               16
353, 357, 125 S. Ct 2478 (2005) (recognizing that “[i]n most

cases, the operative date from which the limitation period is

measured will be . . . the date on which the judgment of

conviction becomes final.”). That date is measured by “the

conclusion of direct review or the expiration of the time for

seeking such review.” United States v. Shelton, 539 F. Supp. 2d

259, 266-67 (D.D.C. 2008).

     Claims filed beyond the one-year limitation are timely if

they relate back to the timely claims, meaning that they “arise

from the same core facts as the timely filed claims, and not

[if] the new claims depend upon events separate in ‘both time

and type’ from the originally raised episodes.” Mayle v. Felix,

545 U.S. 644, 645, 125 S. Ct. 2562(2005) (internal quotation

marks omitted). The Federal Rules of Civil Procedure establish

that “[a]n amendment of a pleading relates back to the date of

the original pleading when . . . the claim . . . asserted in the

amended pleading arose out of the conduct, transaction, or




     (3) the date on which the right asserted was initially
recognized by the Supreme Court, if that right has been newly
recognized by the Supreme Court and made retroactively
applicable to cases on collateral review; or
     (4) the date on which the facts supporting the claim or
claims presented could have been discovered through the exercise
of due diligence.

28 U.S.C. § 2255(f).




                               17
occurrence set forth or attempted to be set forth in the

original pleading . . ..” Fed. R. Civ. P. 15(c)(2).

     However, in certain cases, the AEDPA statute of limitations

is subject to equitable tolling. Holland, 560 U.S. at 649. To

warrant equitable tolling, a petitioner must show: “(1) that he

has been pursuing his rights diligently, and (2) that some

extraordinary circumstance stood in his way” and prevented

timely filing. Id.

                 b. Career Offender Guideline
     Section 994(h) of Title 28, United States Code, mandates

that the Sentencing Commission assure that certain “career”

offenders receive a sentence of imprisonment “at or near the

maximum term authorized.” U.S.S.G. § 4B1.1(a) Background.

Section 4B1.1 implements this directive. Id. The Commission has

modified the definition of “career” offender to focus more

precisely on the class of recidivist offenders for whom a

lengthy term of imprisonment is appropriate and to avoid

“unwarranted sentencing disparities among defendants with

similar records who have been found guilty of similar criminal

conduct . . . .” Id. (citing 28 U.S.C. § 991(b)(1)(B)); see also

S. Rep. No. 225, 98th Cong., 1st Sess. 175 (1983) (“[T]he

guidelines development process can assure consistent and

rational implementation for the Committee’s view that




                               18
substantial prison terms should be imposed on repeat violent

offenders and repeat drug traffickers.”).

     At the time of Mr. Crews’s sentencing, the Guidelines

classified a defendant as a career offender if: (1) he was at

least eighteen years old when he committed the offense for which

he was being sentenced; (2) that offense was a felony that was

either a crime of violence or a controlled-substance offense;

and (3) he had at least two prior felony convictions of either a

crime of violence or a controlled-substance offense. U.S.S.G. §

4B1.1(a) (2014). A “crime of violence” was defined as follows:

          (a) The term “crime of violence” means any
          offense under federal or state law, punishable
          by imprisonment for a term exceeding one year,
          that –
          (1) has as an element the use, attempted use,
          or threatened use of physical force against
          the person of another, or
          (2) is burglary of a dwelling, arson, or
          extortion, involves use of explosives, or
          otherwise involves conduct that presents a
          serious potential risk of physical injury to
          another.

U.S.S.G. § 4B1.2(a).

     Subsection (a)(1) is generally referred to as the

“elements” clause or alternately as the “force” clause; the non-

italicized portion of subsection (2) is the “enumerated offense”

clause; and the italicized text is the “residual” clause. See

United States v. Carr, 314 F. Supp. 3d 272, 274 n.1 (D.D.C.

2018).



                               19
                 c. Determination of a Crime of Violence
     Courts use a “categorical approach” to assess whether an

offense is a “crime of violence,” focusing on “how the law

defines the offense” and not on how “an individual offender

might have committed it on a particular occasion.”   6   United

States v. Haight, 892 F.3d 1271, 1279 (D.C. Cir. 2018) (quoting

Begay v. United States, 553 U.S. 137, 141 128 S. Ct. 1581

(2008)). If the statute on which the conviction was based




6 In cases where the statute of conviction sets out different
versions of the offense, one of which satisfies the definition
of a crime of violence, the statute is considered textually
divisible, and courts use a “modified categorical approach” to
ascertain whether the defendant was convicted of the eligible
“crime of violence” form of the offense. Mathis v. United
States, 136 S. Ct. 2243, 2248-50 (2016) (internal citations
omitted); Taylor v. United States, 495 U. S. 575, 602
(1990)(stating that a statute is divisible if it defines
alternate “elements,” not merely alternative “means” of
committing the offense) (internal quotation marks omitted).
Under the modified categorical approach, the court considers a
subsection of conviction documents (such as the charging
document and jury verdict or guilty plea) to evaluate whether
the jury necessarily found, or the defendant necessarily
admitted, elements of a qualifying offense. Shepard v. United
States, 544 U.S. 13, 16,125 S. Ct. 1254(2005). If the statute is
broader than the generic offense and does not include an
alternate element corresponding with the definition of a crime
of violence, the sentencing court may not use the modified
categorical approach. Descamps, 570 U.S. at 263-65.




                               20
defines the offense in a way that includes, at its margins,

conduct beyond what the guidelines contemplate as a crime of

violence, the offense is not categorically a crime of violence.

See Haight, 892 F.3d at 1279. In other words, the question is

whether “the least of th[e] acts criminalized ... are

encompassed by the generic federal offense.” United States v.

Carr, 946 F.3d 598, 601 (D.C. Cir. 2020) (citing Moncrieffe v.

Holder, 569 U.S. 184, 191, 133 S. Ct. 1678 (2013)) (internal

quotation marks omitted).

     The elements clause defines a “crime of violence” as an

offense that “has as an element the use, attempted use, or

threatened use of physical force against the person of another.”

U.S.S.G. § 4B1.2(a)(1). When analyzing whether an offense is a

crime of violence under the elements clause, the Court looks

“only to the elements of the crime to determine whether, by its

terms, commission of the crime inherently (i.e., categorically)

requires the kind of force” that is contemplated in §

4B1.2(a). United States v. Brown, 892 F.3d 385, 402 (D.C. Cir.

2018). The question is whether the “physical force” that is

used, attempted, or threatened to commit the offense is “violent

force – that is, force capable of causing physical pain or

injury to another person.” Johnson v. United States, 559 U.S.

133, 140, 130 S. Ct. 1265 (2010). The meaning of “physical

force” in [§ 4B1.2(a)] is a question of federal law, not state


                               21
law.” United States v. Wilson, 249 F. Supp. 3d 305, 317-18

(D.D.C. 2017) (citing Johnson, 559 U.S. at 140).

      The enumerated offense clause elucidates a “crime of

violence” as an offense that “is burglary of a dwelling, arson,

or extortion, involves use of explosives. . ..” U.S.S.G. §

4B1.2(a)(2). The inquiry under the enumerated offense clause

compares the elements of the defendant’s crime of conviction—

here, Hobbs Act robbery, Maryland robbery, and Maryland

carjacking—with the elements of any potentially applicable §

4B1.2(a)(2) enumerated offenses—here, robbery and extortion—to

see if they match. See Mathis v. United States, 136 S. Ct. 2243,

2248-49 604 (2016). However, if the Guidelines do not supply a

definition of the enumerated offense, as in the case of robbery

(at the time of Mr. Crews’s conviction), the Court determines

the generic definition by considering “a wide range of sources .

. .   including federal and state statutes, the Model Penal Code,

dictionaries, and treatises.” O’Connor, 874 F.3d at 1151

(quoting United States v. Rivera-Oros, 590 F.3d 1123, 1126-27

(10th Cir. 2009)). If the scope of conduct covered by the

defendant’s crime of conviction is broader than what the

enumerated offense definition would cover, the “crime of

violence” sentencing enhancement is not valid under the

enumerated offense clause. See United States v. Titties, 852

F.3d 1257, 1265-66 (10th Cir. 2017).


                                22
      The residual clause demarcates a “crime of violence” as an

offense that “. . . otherwise involves conduct that presents a

serious potential risk of physical injury to another.” U.S.S.G.

§ 4B1.2(a)(2). When determining whether a prior conviction falls

within the residual clause, our inquiry remains a categorical

one, “consider[ing] whether the offense’s elements are of the

type that would justify its inclusion within the residual

provision, without inquiring into the specific conduct of this

particular offender.” James v. United States, 550 U.S. 192, 202,

127 S. Ct. 1586 (2007).


    IV.   Analysis

          A. Mr. Crews’s Motion to Compel Discovery is Moot
      Mr. Crews’s motion to compel discovery and for an updated

status report concerns: (1) police data management evidence; and

(2) the reliability of the DNA evidence against him. See Mot. to

Compel, ECF No. 289 at 2-4. Regarding the first issue, Mr. Crews

seeks further discovery following AUSA David Kent’s March 27,

2015, status report filing stating that he had reviewed the

I/Leads fields that had not populated the previously generated

police reports and would compare this I/Leads information with

the information in the USAO file.7 Id. at 3.



7 I/Leads is a data management system that was used by the
Metropolitan Police Department between 2011 and 2015. See Mot.
to Compel, ECF No. 289 at 1.


                                  23
     Mr. Crews’s second discovery request arises from the

significance of DNA evidence (on a jacket found in a recycling

bin and a latex glove found next to the getaway car), in linking

him to the attempted robbery, and the incidence of errors,

identified in 2015, in the DNA analysis conducted at the

Department of Forensic Sciences (“DFS”) laboratory. See Def.’s

Add’l Suppl. Mot., ECF No. 331 at 24. These errors led to a

United States Attorney’s Office for the District of Columbia-

retained panel finding that DFS’ practices are inappropriate and

outside the range of what is generally acceptable within the

field. See AR, ECF No. 289-5 at 6; Def.’s Mot. to Compel, ECF

No. 289 at 4. Jessica Skillman, who provided critical DNA

testimony against Mr. Crews, was a DFS employee. Id.

Consequently, Mr. Crews seeks discovery concerning the

reliability of the incriminating DNA evidence used against him

by the government, asserting that “the reliability of the DNA

evidence and its analysis directly affected the jury’s verdict

on the attempted interference of commerce by robbery charge.”

Mot. to Compel, ECF No. 289 at 12.8




8 Co-defendant Crowder, who had no similar DNA evidence presented
against him, was not convicted of aiding and abetting the
attempted armed robbery. Verdict (Crowder), ECF No. 223 at 1.




                               24
     The government contends that in response to Mr. Crews’s

first discovery request, government counsel reached out to AUSA

Kent, who stated that after filing the status report in 2015, he

had compared the I/Leads information and data that was not in

the disclosed police reports to the discovery that had been

provided, and consequently determined that everything in I/Leads

had been produced to defense counsel. See Gov’t’s Opp’n Mot. to

Compel, ECF No. 319 at 1-2. The Court therefore finds this issue

to be moot, since the information in I/Leads has already been

provided to defense counsel, and the government has satisfied

its Brady requirement.

     In response to Mr. Crews’s second discovery request on the

reliability of DNA evidence, the government maintains that Mr.

Crews’s case was not impacted by the issues at the DFS

laboratory. See id. at 2. First, the government highlights that

the testing in this case was conducted not by DFS, but instead

by the Metropolitan Police Department (“MPD”) crime lab and Bode

technology for the jacket and latex glove respectively. See id.

at 2-3.9 Second, the government emphasizes the fact that MPD’s


9 The testing on the jacket found in a recycling bin with a blood
stain matching Mr. Crews’s blood was performed by the MPD crime
laboratory between November 2011 and June 2012. See Gov’t’s
Opp’n Mot. to Compel, ECF No. 319 at 2. It was not until October
2012 that the MPD lab was taken over by DFS and new management,
and the faulty mixture protocol was implemented for the first
time. Id. The DNA analysis of the latex glove matching Mr.
Crews’s DNA profile was performed by Bode Technology, a


                               25
testing on the jacket with a blood stain matching Mr. Crews’s

profile was based on a single source as opposed to a mixture.

See id. Finally, the government states categorically that “the

MPD laboratory did not do statistical mixture interpretation” at

the time the analysis in this case was performed, which was why

the latex glove that called for a mixture statistic was sent to

a different laboratory.10 Id. The government therefore asserts

that DFS’ mixture interpretation errors following its takeover

of the MPD crime lab are irrelevant even if the mixture protocol

had been in place at the time the DNA analysis was performed.

Id. Mr. Crews challenges the DNA evidence in his second

supplemental filing, see Def.’s Add’l Suppl. Mot., ECF No. 331

at 23; however, his reply does not raise any counterarguments to

the points made by the government in its opposition to the

motion to compel. See generally Def.’s Reply, ECF No. 340.

     The relevant legal standard holds that the prosecution must

provide the defendant with any evidence that “is material either




laboratory independent of both the MPD and the DFS. See AR,
Exhibit 3, ECF No. 319-3 at 2.

10“Mixture interpretation” involves the application of
statistics, specifically the combined probability of inclusion
(CPI), to interpret DNA mixtures, and is distinct from
identifying a major contributor to or excluding an individual
from a mixture without providing statistical calculations. See
Gov’t’s Opp’n Mot. to Compel, ECF No. 319 at 2, n.1.




                               26
to guilt or to punishment.” Brady, 373 U.S. at 87. Undisclosed

evidence is material if there is a “reasonable probability” that

the result of the trial would have been different, not just a

reasonable possibility. Strickler v. Greene, 527 U.S. 263, 291,

119 S. Ct. 1936, 1953 (1999). Additionally, the prosecution has

a duty to disclose evidence that is useful in impeaching

government witnesses. Giglio, 405 U.S. at 153. The test of

materiality for the failure to disclose Giglio impeachment

material showing the witness was not truthful is whether there

is any reasonable likelihood that false testimony could have

affected the judgment of the jury. Id.

     As a threshold matter, any DNA reliability concerns are

limited to the DNA evidence from the jacket, since the latex

glove was tested by Bode Technology, a lab independent of the

MPD and DFS. See Exhibit 3, ECF No. 319-3 at 2. Mr. Crews does

not allege any problems with the testing procedures employed at

Bode.

     As for the jacket, the Court is satisfied that the DNA

errors at DFS are not “material” to the case under Brady, 373

U.S. at 87; nor is there a sufficient “prospect” that they

contain “exculpatory materials.” United States v. Brooks, 966

F.2d 1500, 1503 (D.C. Cir. 1992). The record establishes that

the mixture interpretation protocol that led to the errors, and

DFS itself, was not associated with the MPD until months after


                               27
the testing in this case was complete. Gov’t’s Opp’n Mot. to

Compel, ECF No. 319 at 2. Moreover, the source of the DNA

interpretation errors at DFS, and the focus of the review panel

retained by the USAO, was DNA mixtures, not single sources as in

the case of the jacket. AR, ECF No. 289-5 at 2.

     For the aforementioned reasons, the Court also concludes

that further disclosure is immaterial for impeachment purposes

under Giglio, 405 U.S. at 153. "[I]t is only those new avenues

of impeachment that sufficiently undermine confidence in the

verdict that will make out a successful Brady claim,” U.S. v.

Walker, 657 F.3d 160, 188 (3d Cir. 2011), cert. denied, 566 U.S.

1170, 132 S. Ct. 1122 (2012); the mixture interpretation errors

at DFS do not suffice.

       B. Mr. Crews’s § 2255 Motion to Vacate, Set Aside, or
          Correct a Sentence Is Meritless

     Mr. Crews raises two issues in his § 2255 Motion for a New

Trial. First, Mr. Crews argues that he was denied effective

assistance of counsel on several grounds. See Def.’s Mot., ECF

No. 301 at 5-9; Def.’s Suppl. Mot., ECF No. 304 at 3; Def.’s

Add’l Suppl. Mot., ECF No. 331 at 11, 19. Second, Mr. Crews asks

the Court to reconsider his sentence based upon the Supreme

Court’s decisions in Johnson, 135 S. Ct. at 2560, Dimaya, 138 S.

Ct. at 1210, and Davis, 139 S. Ct. at 2319, and the alleged

unconstitutionality of the residual clause in the career-



                               28
offender guidelines. See Def.’s Mot., ECF No. 301 at 8; Def.’s

Add’l Suppl. Mot, ECF No. 331 at 26. The Court addresses each of

these arguments in turn.

                1. Mr. Crews Did Not Receive Ineffective Assistance
                   of Counsel
     Mr. Crews contends that he received ineffective assistance

of counsel across both his trial and his appeal. In his pro se

filings, Crews contends that: (1) his appellate counsel were

ineffective for failing to challenge his career-offender

classification; (2) his trial counsel was ineffective for

allegedly waiving his speedy trial rights without his consent;

(3) his trial and appellate counsel were both ineffective for

failing to challenge the sufficiency of evidence on his charge

for using, carrying, or possessing a firearm; and (4) his trial

counsel was ineffective for failing to challenge the

government’s alleged broadening of his indictment during trial.

See Def.’s Mot., ECF No. 301 at 5-11; Def.’s Suppl. Mot., ECF

No. 304 at 1.

     In the supplementary brief filed by Court-appointed counsel

on July 28, 2019, Mr. Crews raises two additional arguments: (5)

trial counsel was ineffective for failing to request that the

Court narrow its ruling striking the entire testimony of Ms.

Ensley; and (6) trial counsel was ineffective for not retaining

experts in the fields of DNA testing and interpretation. See

Def.’s Add’l Suppl. Mot., ECF No. 331 at 11, 19. The government


                                 29
contends that these last two claims are barred as untimely

because they do not relate back to Mr. Crews’s timely § 2255

Motion. See Gov’t’s Suppl. Opp’n, ECF No. 338 at 11.

     Before addressing the merits of Mr. Crews’s newly-asserted

ineffective assistance of counsel claims, the Court must first

determine whether those claims are timely. United States v.

Cicero, 214 F.3d 199, 202 (D.C. Cir. 2000).   Thus, the Court

considers the timeliness of the claims regarding ineffective

assistance of counsel before moving to a discussion on the

merits.

                 a. The Claims Filed by Mr. Crews in His Latest
                    Supplemental Filing Do Not Relate Back to
                    His § 2255 Motion and Are Barred as Untimely
     Mr. Crews’s judgment became final on August 7, 2017, when

the deadline expired for him to file a petition for a writ of

certiorari seeking further review of the D.C. Circuit’s ruling

on his direct appeal (issued May 9, 2017), see D.C. Cir. Docket

# 14-3089;11 his deadline to file for § 2255 relief expired one

year later, on August 7, 2018. See Mayle, 545 U.S. at 654. Since

Mr. Crews’s original pro se motion and his first supplemental

motion were filed before the one-year limitation date, on May 1,




11Absent a petition for a writ of certiorari, the judgment
becomes final under § 2255(f) when the 90-day period for seeking
certiorari expires). See United States v. Hicks, 283 F.3d 387,
388 (D.C. Cir. 2002).



                               30
2018, and July 25, 2018, respectively, it is undisputed that

they were timely. See Gov’t’’s Suppl. Opp’n, ECF No. 338 at 11.

However, for Mr. Crews’s two latest claims to be timely, they

must relate back to the claims in his timely filed § 2255

motion. See Hicks, 283 F.3d at 388 (establishing that a

defendant may amend a timely filed § 2255 motion after the

expiration of the limitation period only if the amended claim

“relates back” to a timely claim).

     The government argues that Mr. Crews’s latest supplemental

brief, filed on July 28, 2019, is untimely and contains “two

brand-new ineffective assistance of counsel claims” that are

“plainly separate and distinct from his timely claims.” Gov’t’s

Suppl. Opp’n, ECF No. 338 at 10. The government asserts that the

new claims “do not share the same core facts with defendant’s

timely claims,” and that they “do not escape the § 2255 time bar

merely because they are based on the same legal theory as his

earlier timely claims.” Id. at 11.12

     Mr. Crews replies that he raised the issue regarding Ms.

Ensley in the timely original filing on May 6, 2018. See Def.’s


     12The government adds that Crews cannot assert that “any of
the other statutory provisions set forth in paragraphs (2)
through (4) of § 2255(f), apply in this case to preserve the
timeliness of his new ineffective assistance of counsel claims.”
See Gov’t’s Suppl. Opp’n, ECF No. 338 at 11. Since Mr. Crews’s
filings do not contradict this or suggest otherwise, the Court
does not consider this issue.



                                31
Reply, ECF No. 340 at 4; see also Def.’s Mot., ECF No. 301 at 2.

For his second additional claim, Mr. Crews states that trial

counsel’s failure to bring in an expert on DNA testing “relates

back to the timely filing because it is predicated upon a subset

of facts within the larger transaction of the trial

proceedings.” See Def.’s Reply, ECF No. 340 at 5. Finally, for

both additional claims, even if the claims are not found to

relate back, Mr. Crews reasons that the rebuttable presumption

in favor of equitable tolling should apply. Id. at 1-2.

     The Court is unpersuaded by Mr. Crews’s arguments as to the

timeliness of the claims. Contrary to Mr. Crews’s assertion, the

issue regarding Ms. Ensley was not preserved in the timely pro

se filing. Mr. Crews points to part 9(f) of the filing, which

states under the subheading “Grounds Raised”:

          A. The District Court applied the wrong legal
          standard   when    striking   Ensley    entire
          testimony. (1) Under the Cardillo standard a
          Court may not strike a witness (sic) entire
          testimony when the witness refuses to answer
          questions or address collateral issues. (2)
          The District Court failed to apply the
          Cardillo[sic]standard and failed to consider
          whether              the             questions
          Ensley refused to answer were collateral in
          nature.

          B. Had the District Court applied the correct
          legal standard Ensley entire testimony would
          not have been striken (sic).

          C. There were at least three alternative
          remedies available to the District Court that



                               32
          would not have violated (?) constitutional
          rights.

Def.’s Mot., ECF No. 301 at 3.

     However, this text refers to Mr. Crews’s grounds for his

appeal to the D.C. Circuit, not to the basis for his § 2255

motion, as evidenced by the question in the text’s heading,

which asks, “[i]f you did appeal, answer the following,” and

includes the subheading “Grounds Raised.” Id. The problem is not

that the issue was not “artfully drafted,” Def.’s Reply, ECF No.

340 at 4; rather, it is that Mr. Crews does not mention Ms.

Ensley’s testimony anywhere under the five grounds for his §

2255 motion. See generally Def.’s Mot., ECF No. 301. Even

acknowledging Mr. Crews’s point that pro se filings are to be

“liberally construed,” Def.’s Reply, ECF No. 340 at 2 (quoting

Erickson v. Pardus, 127 S. Ct. 2197, 2200, 127 S. Ct. 2197

(2007)); the issue of Ms. Ensley’s testimony was not raised in

his original § 2255 motion. Mr. Crews asserts no other basis on

which the claim could relate back.

     The Court is also not convinced by Mr. Crews’s argument

that his counsel’s alleged failure to bring in DNA experts

relates back to his timely filings. See Def.’s Reply, ECF No.

340 at 4. Other than the fact that counsel’s purported failure

to bring in an expert also happened during the trial, Mr. Crews

does not state how there is a “common core of operative facts”



                                 33
tying the new claim to the older ones, specifically that: (i)

appellate counsel failed to challenge his sentencing as a career

offender; (ii) trial counsel waived his speedy trial rights

without his consent; (iii) trial and appellate counsel failed to

challenge the sufficiency of evidence on his charge for using,

carrying, or possessing a firearm during a crime of violence;

and (iv)   trial counsel failed to object to the alleged

broadening of his indictment at trial. Def.’s Reply, ECF No. 340

at 5 (quoting Mayle, 545 U.S. at 664); see also Def.’s Mot., ECF

No. 301 at 5-11.

     Mr. Crews’s argument essentially amounts to an assertion

that a common legal theory is enough to bring in his new claim;

he states that “the common core legal arguments that are tied

together are the Sixth Amendment [ineffective assistance of

counsel] claims.” Def.’s Reply, ECF No. 340 at 5 (emphasis

added). But the standard for relation back is not whether the

core legal arguments are tied together; rather, the standard, as

Mr. Crews admits, is that “the original and amended petitions

state claims that are tied to a common core of operative facts.”

Id. (citing Mayle, 545 U.S. at 664) (emphasis added).

     Since neither of the two claims relate back to the original

filings, the Court turns to the question of whether equitable

tolling is warranted. Mr. Crews emphasizes the Supreme Court’s

ruling in Holland, that “[c]ourts must often exercise their


                                34
equity powers… on a case-by-case basis, demonstrating

flexibility and avoiding mechanical rules, in order to relieve

hardships… aris[ing] from a hard and fast adherence to more

absolute legal rules.” 560 U.S. at 631 (internal citations and

quotation marks omitted). The hardships Mr. Crews points to

include his proceeding pro se [in the initial filings], and his

confinement at the Bureau of Prisons (“BOP”) facility in

Florence, Colorado, during the relevant period for his § 2255

motion. See Def.’s Reply, ECF No. 340 at 2.

     The record establishes Mr. Crews’s diligence in timely

filing his original motion, amending it, and later seeking

court-appointed counsel. See generally Def.’s Mot., ECF No. 301;

Def.’s Supp Mot., ECF No. 304; Mot. to Appoint Counsel, ECF No.

318. However, regarding the claims in his second supplement, the

Court concludes that Mr. Crews has not demonstrated that

“extraordinary circumstances beyond [his] control [made] it

impossible to file a petition on time.” Pollard, 416 F.3d at 56

(internal citations and quotation marks omitted). The hardships

Mr. Crews references do not meet the bar for “extraordinary

circumstances,” Holland, 560 U.S. at 631, that prevented a

timely filing.

     Courts in other Circuits have explicitly rejected the idea

that proceeding pro se warrants equitable tolling. See United

States v. Flores, 981 F.2d 231, 236 (5th Cir.1993) (holding that


                               35
pro se status, illiteracy, deafness, and lack of legal training

are not external factors excusing abuse of the writ); Roy v.

Lampert, 465 F.3d 964, 970 (9th Cir. 2006) (stating that “[i]t

is clear that pro se status, on its own, is not enough to

warrant equitable tolling”); Johnson v. United States, 544 U.S.

295, 311, 125 S. Ct. 1571 (2005) (holding that “we have never

accepted pro se representation alone or procedural ignorance as

an excuse for prolonged inattention when a statute's clear

policy calls for promptness”). Cf. Felder v. Johnson, 204 F.3d

168, 171 (5th Cir. 2000) (finding that “proceeding pro se is not

a “rare and exceptional” circumstance because it is typical of

those bringing a § 2254 claim.”) The Court similarly finds no

“extraordinary circumstances beyond [Crews’] control” in

proceeding pro se from within a BOP facility. Pollard, 416 F.3d

at 56.

     The Court turns next to the merits of the timely claims

raised by Mr. Crews.

                 b. Mr. Crews Has Not Shown Ineffective
                    Assistance of Counsel for His Timely § 2255
                    Claims
     Mr. Crews advances a series of arguments for ineffective

assistance of counsel in his timely § 2255 filings. Of these,

the court discusses two below: (1) that appellate counsel was

ineffective in failing to challenge defendant’s career-offender




                               36
designation;13 and (2) that trial counsel was ineffective in

waiving defendant’s speedy trial rights without his consent. See

infra, Section IV(B)(1)(b)(i) and (ii). The Court finds it

unnecessary to address Mr. Crews’s remaining arguments: (1) that

trial and appellate counsel were ineffective for failing to

challenge Count 4, which charged using, carrying, or possessing

a firearm during a crime of violence; and (2) that the

prosecutor committed misconduct by proceeding on an aiding-and-

abetting theory at trial where the indictment did not charge

aiding and abetting, and relatedly, that his trial counsel was

ineffective for failing to object to the prosecution’s aiding-

and-abetting theory. See Def.’s Mot., ECF No. 301 at 6, 10

(Grounds Three and Five).

     The Court concludes that since Mr. Crews was not convicted

on Count 4, see Verdict (Crews), ECF No. 221 at 1; even if there

were deficiencies in counsel’s performance, they were clearly

not “prejudicial to the defense.” Strickland, 466 U.S. at 687-




13 Trial counsel specifically preserved an objection to the
classification for appeal, arguing “that either one or both of
the prior convictions are not qualifying offenses such that he
would now be a career offend[er].” 12/16/14 Tr., ECF No. 315 at
7.



                               37
88, 692. The argument raised by Mr. Crews for failure to

challenge Count 4 must therefore fail.14

     The Court also dismisses Mr. Crews’s argument that trial

counsel was ineffective for failing to object to the

prosecution’s aiding-and-abetting theory. See Def.’s Mot., ECF

No. 301 at 10. Contrary to Mr. Crews’s assertion, the indictment

specifically charged aiding and abetting, listing Count Two as

“Attempted Interference with Interstate Commerce by Robbery and

Aiding and Abetting, in violation of Title 18, United States

Code, Sections 1951 and 2.” Indictment, ECF No. 12 at 3-4. Mr.

Crews’s claim therefore lacks merit. 15

                       i. Appellate Counsel Was Not Ineffective
                          for Failing to Challenge Mr. Crews’s
                          Sentencing as a Career Offender


14Mr. Crews also brings up Count 4 in the fourth ground in his
filing, alleging that using, carrying, or possessing a firearm
in violation of 18 U.S.C. § 924(c) is no longer a crime of
violence given the rulings in Sessions v. Dimaya and United
States v. O’Connor. See Def.’s Mot., ECF No. 301 at 8. The Court
does not address this argument since Mr. Crews was not convicted
on Count 4.
     15 For the same reason, the Court dismisses Mr. Crews’s

claim of alleged prosecutorial misconduct in impermissibly
broadening the indictment. See Def.’s Mot., ECF No. 301 at 10.
This argument is also procedurally barred since he did not raise
it on appeal. See generally United States v. Crews, 856 F.3d 91.
For claims other than ineffective assistance of counsel, a
defendant’s failure to raise an available claim on direct appeal
bars him from raising the claim in a subsequent collateral
attack, unless he shows cause for his prior failure to raise the
claim and prejudice because of it. See Bousley, 523 U.S. at 622.
Mr. Crews shows neither, stating only that he “filed his claim
in his Section 28 U.S.C. 2255 motion when the record is
complete.” Def.’s Mot., ECF No. 301 at 10.


                                38
     Mr. Crews alleges that his appellate counsel did not meet

the Sixth Amendment bar for effective assistance of counsel,

since “no strategic decision could explain counsel’s failure to

pursue the challenge to the career offender enhancement on

appeal in this case.” Def.’s Suppl. Mot., ECF No. 304 at 4. Mr.

Crews contends that since neither his two prior convictions nor

his conviction in this case are “crimes of violence” under

§ 4B1.2(a), he is not a career offender and is not eligible for

enhanced sentencing.16 See Def.’s Mot., ECF No. 301 at 4-6.

     At the time of Mr. Crews’s sentencing, to be a career

offender, a defendant had to have at least two prior felony

convictions of either a crime of violence or a controlled-

substance offense. U.S.S.G. § 4B1.1(a) (2014). An offense could

qualify as a “crime of violence” under any of three available

definitions: (1) the “elements” clause, which is also referred

to as the “force” clause; (2) the “enumerated offense” clause;

or (3) the “residual” clause. See supra Section III(B)(1)(b);

see also Carr, 314 F. Supp. 3d at 274 n.1. To succeed in his




16Although Mr. Crews initially appears to challenge only the
classification of his priors as crimes of violence, see Def.’s
Suppl. Mot., ECF No. 3014 at 5; he later asserts that neither
“the current or prior offense(s)” meet the definition. Id. at 6.
Ground Four of Mr. Crews’s original filing also presents an
independent challenge to his Hobbs Act conviction in light of
O’Connor, 874 F.3d at 1158. Therefore, construing the pro se
filing liberally under Erickson, 127 S. Ct. at 2200, the Court
considers all three convictions.


                               39
claim of ineffective assistance of counsel, Mr. Crews must

establish “a reasonable probability” that at least one of his

three convictions would not qualify as a crime of violence under

any of the three available definitions. Strickland, 466 U.S. at

694. The Court concludes that each of the three convictions

meets the requirements for a “crime of violence” under

§ 4B1.2(a), and therefore, Mr. Crews’s claim fails.

                         (I)    Attempted Hobbs Act Robbery Is a
                                Crime of Violence Under the
                                Residual and Enumerated Offense
                                Clauses Of § 4B1.2(A)

     Mr. Crews argues that his conviction for Hobbs Act robbery

cannot qualify as a crime of violence under any of the three

clauses in § 4B1.2(a). See Def.’s Suppl. Mot., ECF No. 304 at 5-

6. The government concedes that “[b]ecause Hobbs Act robbery may

be committed by using force against property (and not just force

against a person), it is broader than the elements-clause

definition of a crime of violence.” Gov’t’s Opp’n, ECF No. 316

at 17-19; see also O’Connor, 874 F.3d at 1158 (holding that

“Hobbs Act robbery under § 1951(b)(1) does not qualify as a

crime of violence for purposes of § 4B1.2 of the Guidelines.”)

However, the government asserts that Hobbs Act robbery qualifies

as a crime of violence under both the enumerated offense clause

and the residual clause. See Gov’t’s Opp’n, ECF No. 316 at 17-

19. The Court addresses these two clauses in turn.



                               40
                              (A) Attempted Hobbs Act Robbery
                              Satisfies the Enumerated Offense
                              Clause of §4B1.2(A)
     The Hobbs Act defines robbery as:

          “[T]he unlawful taking or obtaining        of
          personal property from the person or in   the
          presence of another, against his will,     by
          means of actual or threatened force,       or
          violence, or fear of injury, immediate     or
          future,” to “person or property.”

18 U.S.C. § 1951(b)(2) (emphasis added). Hobbs Act robbery thus

covers actual or threatened force against person and property.

To be guilty of attempted robbery, a defendant must have taken a

substantial step towards committing that crime and had the

requisite mens rea. See United States v. Hite, 769 F.3d 1154,

1162 (D.C. Cir. 2014). In contrast to Hobbs Act robbery, the

Guidelines’ crime of violence definition, under the elements

clause, is restricted to “the use, attempted use, or threatened

use of physical force against the person of another.” U.S.S.G. §

4B1.2(a) (emphasis added).

     Consequently, Mr. Crews argues that “the statute sweeps

more broadly” than the generic offense, and that attempted Hobbs

Act robbery is therefore not a crime of violence under the

enumerated offense clause.17 Def.’s Suppl. Mot., ECF No. 304 at 6



17Crews does not distinguish between his three convictions, nor
advance arguments specific to the elements of those offenses.
See generally Def.’s Mot., ECF No. 301; Def.’s Suppl. Mot., ECF
No. 304. The Court considers his general legal arguments in
discussing each of the three convictions.


                               41
(citing United States v. Brown, 765 F. 3d 185, 189 (3d Cir.

2014)). The government responds that “to the extent Hobbs Act

robbery has as an element the use, attempted use, or threatened

use of physical force against a person, it satisfies the

elements clause of § 4B1.2(a).” Gov’t’s Opp’n, ECF No. 316 at

18. The government adds that “to the extent that defendant’s

use, attempted use, or threatened use of physical force is

against property rather than a person, the offense qualifies as

generic extortion and therefore satisfies § 4B1.2(a)’s

enumerated offense clause.” Id. at 18.

     The Court agrees with the government that the portion of

the Hobbs Act that covers force against a person is a crime of

violence under § 4B1.2(a)’s elements clause. The Court’s reading

is supported by extensive case law across every Circuit finding

that Hobbs Act robbery is a crime of violence under the elements

clause so long as the relevant statutory definition of “crime of

violence” also covers, like the Hobbs Act definition of robbery,

force against both a person and property, as is the case in

18 U.S.C. § 924(c)(3). See United States v. Washington, No. CR

18-13 (RC), 2020 WL 6262095, at *3 (D.D.C. Oct. 23, 2020);

United States v. Carter, 422 F. Supp. 3d 299, 306 (D.D.C. 2019)

(collecting cases). The Court therefore focuses its analysis on

the part of the Hobbs Act that is not covered by § 4B1.2(a),

i.e., force deployed against property.


                               42
     The Court concludes that to the extent Hobbs Act robbery

entails force against property rather than a person, it

satisfies the enumerated offense of extortion. See United States

v. Moore, 149 F. Supp. 3d 177, 181 (D.D.C. 2016) (stating that

“[t]he Supreme Court has indicated that the generic definition

of extortion is obtaining something of value from another with

his consent induced by the wrongful use of force, fear, or

threats”) (internal citation and quotation marks omitted); id.

at 181 (concluding that to the extent Maryland robbery with a

dangerous weapon could be committed through threatened use of

force against property, the offense “qualifies as generic

extortion under the Guidelines”); see also United States v.

Castillo, 811 F.3d 342, 345-47 (10th Cir. 2015) (holding that

California robbery, which can be committed by threatening injury

to a person or property, is categorically a crime of violence

under the enumerated offense clause of U.S.S.G. § 2L1.2 because

it qualifies as either generic robbery or generic extortion);

United States v. Harris, 572 F.3d 1065, 1066 (9 th Cir. 2009) (per

curiam) (“[A]ny conduct under Nev. Rev. Stat. § 200.380 that did

not satisfy the generic definition of robbery, such as threats

to property, would satisfy the generic definition of

extortion.”)

     Divergent authority comes from O’Connor, 874 F. 3d at 1157-

58, which concludes that the Guidelines definition of extortion


                                43
is “ambiguous” and resolves the ambiguity in Mr. O’Connor’s

favor as “excluding injury and threats of injury to property.”

However, O’Connor can be distinguished since the standard in

place at the time Mr. Crews was convicted included threats to

property; the extortion definition O’Connor uses was only added

by the Sentencing Commission in 2016, two years after Mr. Crews

was sentenced. See U.S.S.G. § 4B1.2, cmt., application n.1

(2016). O’Connor explicitly states that the 2016 definition

suggests that “Guidelines extortion no longer includes threats

to property,” 874 F. 3d at 1157 (emphasis added); and

acknowledges that even with the introduction of the 2016

definition, “a reasonable case can also be made that Guidelines

extortion still encompasses threats to property.” Id. The Court

concludes that generic extortion, at the time of Mr. Crews’

sentencing, covered any Hobbs Act robbery offense not

encompassed by the elements clause.

     The Court’s decision is not altered by the fact that Mr.

Crews was convicted of attempted Hobbs Act Robbery. The Court

recognizes that in United States v. Winstead, 890 F.3d 1082,

1091-92 (D.C. Cir. 2018), the D.C. Circuit held that the

commentary to the career offender guidelines impermissibly

expanded the definition of a “controlled substance offense” to

include attempts to commit such offenses. See also USSG § 4B1.2

(stating in Application Note 1 that “crime of violence” and


                               44
“controlled substance offense” include the “offenses of aiding

and abetting, conspiring, and attempting to commit such

offenses”). However, Winstead addressed controlled substance

offenses, not crimes of violence. Winstead, 890 F.3d at 1091-92.

And even if Winstead applied retroactively, the elements clause

specifically covers offenses that have “as an element the use,

attempted use, or threatened use of physical force.” § 4B1.2(a)

(emphasis added). As for attempted extortion, at the time of Mr.

Crews’s sentencing, the inclusion of attempt offenses in the

commentary to § 4B1.2 supported the assumption that attempted

enumerated offenses were crimes of violence. U.S.S.G. § 4B1.2,

cmt., application n.1. The Court concludes that attempted Hobbs

Act robbery satisfies the enumerated offense clause.

                              (B) Attempted Hobbs Act Robbery
                              Satisfies the Residual Offense
                              Clause of § 4B1.2(A)
     The Court turns next to the residual clause analysis, where

the parties disagree about the precise scope of the residual-

clause inquiry. Compare Def.’s Suppl. Mot., ECF No. 304 at 6

(asserting that his convictions did not meet the “purposeful,

violent, and aggressive” conduct necessary to satisfy Begay, 553

U.S. at 144-45), with Gov’t’s Opp’n, ECF No. 316 at 13 (arguing

that Begay’s “purposeful, violent, and aggressive test” is

inapplicable to the residual clause analysis in this case

because “none of defendant’s predicate convictions is a strict



                               45
liability, negligence, recklessness crime”). 18 The Court

concludes that Begay’s test, 553 U.S. at 144-45, is inapplicable

to the defendant.

      The Court is cognizant that the contours of federal law on

the issue have been highly uncertain, creating “numerous splits

among the lower federal courts,” where it has proved “nearly

impossible to apply [the residual clause] consistently.”

Chambers v. United States, 555 U.S. 122, 133, 129 S. Ct. 687

(DATE) (ALITO, J., concurring in judgment). The Supreme Court

too has “had trouble making sense of the residual clause,” with

a series of decisions that have left lower courts divided.

Johnson, 135 S. Ct. at 2559.

     In James, the Court asked whether “the risk posed by [the

offense] is comparable to that posed by its closest analog among

the enumerated offenses.” James, 550 U.S. at 208. In Begay, 553




18Hobbs Act robbery “plainly involves a higher degree of
culpability than accidental, negligent, or even reckless
conduct.” United States v. McCallister, Cr. No. 15-171 (ABJ),
2016 WL 3072237, at *11 (D.D.C. May 31, 2016) (internal
quotation marks omitted). The mens rea for the attempted and
completed offenses is the same. Hite, 769 F.3d at 1162. Maryland
robbery is “a specific intent crime.” Hook v. State, 553 A.2d
233, 236 (Md. 1989). Maryland carjacking requires a “general
intent to obtain unauthorized possession or control from a
person in actual possession by force, intimidation or threat of
force” and is thus an intentional crime, albeit not with
‘specific intent’. Harris v. States, 728 A.2d 180, 182-88 (Md.
1999).



                                46
U.S. at 143-45, the Court held that to qualify as a violent

felony under the residual clause, a crime must resemble the

enumerated offenses “in kind as well as in degree of risk

posed,” and ushered in the “purposeful, violent, and aggressive

conduct” test. Sykes, however, subsequently criticized the Begay

test as an “addition to the statutory text,” explained that

“levels of risk” would normally be dispositive, and limited

Begay to “strict liability, negligence, and recklessness

crimes.” Johnson, 135 S. Ct. at 2551 (citing Sykes, 564 U.S. 1,

131 S. Ct. 2267, 2275–2276 (2011)). Johnson acknowledged the

challenges with the residual clause, then declared the residual

clause in the ACCA unconstitutionally vague, and overturned the

contrary holdings in James, 550 U.S. at 208, and Sykes, 131

S. Ct. at 2267, before Beckles, 137 S. Ct. at 895, distinguished

that the residual clause in the U.S.S.G is valid.

     This leaves lower courts with the continued uncertainty of

how to apply the residual clause. Circuit courts have split,

although not evenly; a majority have limited the application of

the “purposeful, violent, and aggressive” test from Begay, 553

U.S. at 143-45, only to crimes of strict liability, negligence,

and recklessness, and held that for all other offenses, the

level of risk alone, compared to its closet analog among the

enumerated offenses, is sufficient to determine whether the

crime in question qualifies as a crime of violence under the


                               47
residual clause. See, e.g., United States v. Prince, 772 F.3d

1173, 1177 (9th Cir. 2014); United States v. Miller, 721 F.3d

435, 438–39 (7th Cir. 2013); United States v. Evans, 699 F.3d

858, 865 (11th Cir. 2012); Harrington v. United States, 689 F.3d

124, 136 (2d Cir. 2012); United States v. Lillard, 685 F.3d 773,

776 (8th Cir. 2012); United States v. Grupee, 682 F.3d 143, 149

(1st Cir. 2012); United States v. Jones, 673 F.3d 497, 506 (6th

Cir. 2012); United States v. Smith, 652 F.3d 1244, 1248 (10th

Cir. 2011).

     The Third and Fourth Circuits meanwhile, have continued to

apply Begay’s “purposeful, violent, and aggressive” test to

crimes with an intentional or knowing mens rea. See United

States v. Martin, 753 F.3d 485, 490 (4th Cir. 2014); United

States v. Johnson, 675 F.3d 1013, 1019 (3d Cir. 2012). The D.C.

Circuit has yet to address the question. The Court adopts the

same approach as the majority.

     The Court is mindful that at first blush, the Supreme

Court’s recent ruling in Borden v. United States, 141 S. Ct.

1817, 1819 (2021), runs somewhat counter to the majority opinion

encapsulated by Sykes, 564 U.S. at 11-13.   19   Compare Borden, 141

S. Ct. at 1830 (citing Begay, 553 U.S. at 147) (holding that




19Although three Justices concurred in Justice Kagan’s opinion,
one Justice concurred only in the judgment, limiting the impact
of Borden, 141 S. Ct. at 1820.


                                 48
“[h]owever blameworthy,” reckless or negligent conduct is “far

removed” from the deliberate kind of behavior associated with

“purposeful, violent, and aggressive” crimes under the elements

clause of ACCA), with Sykes, 564 U.S. at 11-13 (holding that

Begay’s “purposeful, violent, and aggressive” test is limited to

crimes of strict liability, negligence, or recklessness). The

disparity is further compounded by a footnote to Borden which

asserts the Court’s “consistent view of ACCA’s predicates” as

“purposeful, violent, and aggressive” crimes, 141 S. Ct. at 1831

n.7, whereas the majority approach holds that the level of risk

is dispositive in the crime of violence determination for all

crimes other than those with a mens rea of strict liability,

negligence, or recklessness. See, e.g., Prince, 772 F.3d at

1177.

     However, the Court is persuaded by the majority approach

because Borden applies specifically to the elements clause of

ACCA and therefore does not impact the residual clause analysis

of the USSG. See 141 S. Ct. at 1821. The USSG's residual clause,

unlike ACCA’s, was held to be valid in Beckles, 137 S. Ct. at

892; and therefore, covers conduct that “presents a serious

potential risk of physical injury to another.” § 4B1.2(a).

     To the extent that Borden has any bearing on the current

case, it strengthens the government’s contention that the test

in Begay, 553 U.S. at 143, is inapplicable. First, if, as Borden


                               49
suggests, ACCA’s predicates are “purposeful, violent, and

aggressive” crimes,” 141 S. Ct. at 1831 n.7.; the USSG’s

predicates must be broader for the residual clause in § 4B1.2(a)

to have meaning. Second, in reaching its holding, the Borden

Court emphasized the use of the phrase “against the person of

another” in ACCA’s elements clause. 141 S. Ct. at 1825. Justice

Kagan concluded that this phrase encompasses only purposeful or

knowing crimes, not reckless ones. Id. at 1826. Since the

residual clause contains no such parallel phrase, using the

Begay test for § 4B1.2(a)’s residual clause analysis, as Mr.

Crews urges, inserts “purposeful” mens rea when the text of the

residual clause text does not explicitly contemplate such a

restriction. See Def.’s Suppl. Mot., ECF No. 304 at 6;

§ 4B1.2(a). Thus, the Court declines to apply Begay’s

“purposeful, violent, and aggressive” similar-in-kind test, 553

U.S. at 143, to the residual clause analysis for each of Mr.

Crews’s convictions.

     Mr. Crews does not explain how or why his attempted Hobbs

Act robbery conviction falls short of the standard he

acknowledges, i.e., “whether the offense presents a serious

potential risk of physical injury to another.” Def.’s Suppl.

Mot., ECF No. 304 at 6 (citing Begay, 553 U.S. at 142) (internal

quotation marks omitted). The government, in contrast, asserts

that Hobbs Act robbery carries “a substantial likelihood of


                               50
provoking a physical confrontation,” since it “must be committed

using actual or threatened force, or violence, or fear of

injury,” and that it must therefore be a crime of violence.

Gov’t’s Opp’n, ECF No. 316 at 15. The Court agrees.

     A conviction for attempted Hobbs Act robbery means that Mr.

Crews attempted to take the property of another, “against his

will, by means of actual or threatened force, violence, or fear

of injury” to person or property. 18 U.S.C. § 1951(b)(2).

Extensive federal precedent has held that the elements of Hobbs

Act robbery categorically involve “conduct that presents a

serious potential risk of physical injury to another.”   See,

e.g., United States v. Mitchell, 743 F.3d 1054, 1060-63 (6th

Cir. 2014) (Tennessee robberies categorically qualified as

violent felonies under ACCA’s residual clause); United States v.

Hollins, 514 F. App’x 264, 269-70 (3d Cir. 2013) (“robbery by

force however slight qualifies as a crime of violence under the

residual clause of U.S.S.G. § 4B1.2(a)”); United States v.

Welch, 683 F.3d 1304, 1312 (11th Cir. 2012) (even “robbery by

sudden snatching” poses a serious risk of physical injury to

another under the Guidelines’ residual clause); cf. United

States v. Eshetu, 863 F.3d 946, 956 (D.C. Cir. 2017) (finding

that a Hobbs Act robbery conspiracy “involves a substantial risk

that physical force against the person or property of another

may be used in the course of committing the offense,” and is


                               51
thus a crime of violence under 18 U.S.C. § 924(c)’s residual

clause (internal quotation marks omitted)), vacated in part, 898

F.3d 36 (2018) (holding that § 924(c)’s residual clause was void

for vagueness pursuant to Dimaya, 138 S. Ct. at 1210).

     The Court sees no reason to disagree with this overwhelming

precedent and perceives no valid distinction between the threat

posed by Attempted Hobbs Act robbery and a completed robbery.

Mr. Crews does not endeavor to distinguish the two, and the

government aptly notes that an attempted robbery may pose an

even higher risk of physical injury, “precisely because “the

attempt [was] thwarted by some outside intervenor – be it a

property owner or law enforcement officer.” Gov’t’s Opp’n, ECF

No. 316 at 16 (citing James, 550 U.S. at 205). The Court

concludes that attempted Hobbs Act robbery is a crime of

violence under both the enumerated clause and the residual

clause of § 4B1.2(a).

                         (II)    Mr. Crews’s Maryland Robbery
                                 Conviction Is a Crime of
                                 Violence Under the Residual
                                 Clause of § 4B1.2(A)
     Mr. Crews contends that his conviction for Maryland robbery

cannot qualify as a crime of violence under any of the three

clauses in § 4B1.2(a). See Def.’s Suppl. Mot., ECF No. 304 at 6.

Since the government challenges his assertion only for the

elements clause and the residual clause, the Court focuses its

inquiry on those two clauses.


                                52
                              (A) Maryland Robbery Does Not
                              Satisfy the Elements Clause of §
                              4B1.2(A)
     On the elements clause, Mr. Crews asserts that “the offense

must have an element of physical force,” which is “capable of

causing physical pain or injury to another person.” Def.’s Mot.,

ECF No. 304 at 6 (citing Johnson, 559 U.S. at 140). The

government counters that “as interpreted by Maryland courts,

robbery committed either by force or by threatened force (i.e.,

intimidation) requires more than de minimis force; rather, it

requires force or threatened force capable of causing a person

bodily harm and thus satisfies § 4B1.2(a)’s elements clause.”

Gov’t’s Opp’n, ECF No. 316 at 22.

     “The first step in determining whether a state law offense

is a violent felony under the elements clause is to look at the

state's definition of the offense.” Wilson, 249 F. Supp. 3d at

316. In Maryland, robbery is defined as “the felonious taking

and carrying away of the personal property of another, from his

person or in his presence, by violence or by putting him in

fear.” Coles v. Maryland, 374 Md. 114, 821 A.2d 389, 394 (2003).

The next question is whether the force required to commit

Maryland Robbery is the equivalent of the force required by




                               53
[§ 4B1.2(a)]. Wilson, 249 F. Supp. 3d at 317.20 The Court

concludes that it is not.

     Persuasive authority in this district has previously held

that “the force required to overcome resistance and support a

conviction for Maryland Robbery does not necessarily rise to the

level of violent force capable of causing physical injury.” Id.

at 317-18.21 The District Court echoes Wilson’s reasoning, which

builds on extensive Maryland caselaw. 249 F. Supp. 3d at 317-318

(collecting cases); see also Giles v. Maryland,   8 Md.App. 721,

261 A.2d 806, 807 (1970) (explaining that there is sufficient

violence to constitute robbery if the defendant were “to run

against another, or rudely push him about, for the purpose of

diverting his attention and robbing him”; Thomas v. Maryland,




20Although Wilson, 249 F. Supp. 3d 305 and Johnson, 559 U.S.
133, are both cases that deal with the ACCA, the force clause in
§ 4B1.2(a)is identical to the one in ACCA. Compare 18 U.S.C.
924(e)(2)(B), with USSG § 4B1.2(a).

     21The D.C. Circuit previously noted that the U.S.
Attorney’s Office (“USAO”) for the District of Maryland had
conceded in a Fourth Circuit case that Maryland common law
robbery was not a violent felony under ACCA’s elements clause.
See United States v. Redrick, 841 F.3d 478, 482 (D.C. Cir.
2016). However, since Redrick, the USAO has reconsidered its
position and successfully argued in the District of Maryland
that Maryland robbery satisfies § 4B1.2(a)’s elements clause,
which is identical to ACCA’s elements clause. See AR, United
States v. Overton, Sentencing Tr., ECF No. 316-1 at 4; AR,
United States v. Garrett, Sentencing Tr., ECF No. 316-2 at 4.




                               54
128 Md.App. 274, 737 A.2d 622, 639 (1999) (“[I]f the pickpocket

or his confederate jostles the owner, or if the owner, catching

the pickpocket in the act, struggles unsuccessfully to retain

possession, it is robbery.” (internal quotations omitted).

     The government cites divergent authority, suggesting that

Maryland robbery does require “actual violence” and therefore

satisfies the elements clause of § 4B1.2(a). See Gov’t’s Opp’n,

ECF No. 316 at 22 (referencing Spencer v. State, 30 A.3d 891,

895-900 (Md. 2011); see also United States v. Overton,

Sentencing Tr., ECF No. 316-1 at 4; United States v. Garrett,

Sentencing Tr., ECF No. 316-2 at 4. However, the Court concludes

that the violence contemplated by Maryland robbery does not meet

the force requirement of § 4B1.2(a). In reaching its holding,

the Court finds it significant that the “degree of force

necessary to constitute a robbery [in Maryland] is immaterial so

long as it is sufficient to compel the victim to part with his

property.” Facon v. Maryland, 144 Md.App. 1, 796 A.2d 101, 119

(2002) (internal citations and quotations omitted). In contrast,

the elements clause contemplates “violent force – that is, force

capable of causing physical pain or injury to another person.”

Johnson, 559 U.S. at 140.

     Furthermore, there is sufficient violence for Maryland

robbery whenever the victim resists the attempted robbery, no

matter “however slight the resistance,” West v. Maryland, 312


                               55
Md. 197, 539 A.2d 231, 234 (1988) (internal citation omitted);

and even if the resistance does not “emanate entirely from the

victim.” Raiford v. Maryland, 52 Md.App. 163, 447 A.2d 496,

499(1982), aff'd in part, rev’d in part on other grounds, 296

Md. 289, 462 A.2d 1192 (1983) (holding that a purse snatching is

accompanied by adequate force to constitute robbery when the

victim felt the “shoulder strap” of her purse being “ripped from

her arm” because “the article stolen is so attached to the

person or clothing of the victim that resistance is offered to

the taking solely by reason of such attachment” (internal

citation and quotations omitted). The elements clause, however,

contemplates violent force targeted specifically at the “person

of another,” USSG § 4B1.2(a) (emphasis added); not violence

arising from resistance posed by their property.22 Consequently,

the Court concludes that Maryland robbery is not a crime of

violence under the elements clause of § 4B1.2(a).




22The Court in Overton, ECF No. 316-1 at 4-5, acknowledges that
“[t]he argument against robbery being a crime of violence is
primarily the proposition that violence or threat of violence
can be directed against property rather than a person,” but
nonetheless concludes that the “[Maryland] Court of Appeals
focuses on force or threat of force against a person, not
necessarily property.”


                               56
                             (B)        Maryland Robbery Satisfies
                                        the Residual Clause of §
                                        4B1.2(A)

       As stated supra Section IV(B)(1)(b)(i)(I)(B), the Court

declines to apply the “purposeful, violent, and aggressive”

test, Begay, 553 U.S. at 144-45, to Mr. Crews’s convictions. The

question for the Court therefore is “whether the conduct

encompassed by the elements of the offense, in the ordinary

case, presents a serious potential risk of injury to another.”

James, 550 U.S. at 208. Additionally, the offense in question

must be “roughly similar, in kind as well as in degree of risk

posed, to the [four enumerated offenses].” Begay, 553 U.S. at

143.

       As the Court has already discussed, see supra Section

IV(B)(1)(b)(i)(II)(A), Maryland robbery entails the carrying

away of another’s property “from his person or in his presence

... by violence or putting in fear.” Coles, 821 A.2d at 394

(emphasis added). “The hallmark of robbery, which distinguishes

it from theft, is the presence of force or threat of force, the

latter of which also is referred to as intimidation.” Id. Even

if the force itself is de minimis in certain cases, which on the

margins would prevent it from meeting the violence bar for the

elements clause, robbery still “presents a serious potential

risk of physical injury to another.” § 4B1.2(a). In addition,


                                   57
the commentary on § 4B1.2 expressly includes robbery in a list

of offenses that qualify as crimes of violence. Id., cmt. n.1.

     Accordingly, the Court concludes that Maryland robbery is a

crime of violence under the residual clause. Accord United

States v. Riley, 856 F.3d 326, 329 (4th Cir. 2017) (holding, in

reference to Maryland simple robbery, that robbery is “a

paradigmatic example” of a crime presenting “a serious potential

risk of physical injury to another”); United States v. Strevig,

663 F. App’x 908, 914-15 (11th Cir. 2016) (Maryland robbery

qualifies as a crime of violence under § 4B1.2(a)’s residual

clause).

                         (III)    Maryland Carjacking Is a Crime
                                  of Violence Under the Elements
                                  and Residual Clause of §
                                  4B1.2(A)
     Mr. Crews’s third conviction is for Maryland carjacking.

Mr. Crews objects to its classification as a crime of violence

under all three clauses of § 4B1.2(a), but provides no specific

arguments on the elements of the conviction. See Def.’s Suppl.

Mot., ECF No. 304 at 5-7. Since the government challenges

defendant’s assertion only for the elements clause and the

residual clause, see Gov’t's Opp'n, ECF No. 316 at 23-25, the

Court’s inquiry addresses those two clauses.




                                 58
                            (A)        Maryland Carjacking Satisfies
                                       the Elements Clause of §
                                       4B1.2(A)
      Mr. Crews generally contends that his prior convictions

cannot be crimes of violence under the elements clause because

they lack the requisite “strong physical force” which could

cause “physical pain or injury to another person.” Def.’s Suppl.

Mot., ECF No. 304 at 6 (citing Johnson, 559 U.S. at 140).

Further, he asserts that the Court must presume his conviction

was based “on nothing more than the most innocent conduct,”

pursuant to the Court’s decision in Moncrieffe, 569 U.S. at 191.

Id.

      In response, the government argues that “Maryland

carjacking is indistinguishable from federal carjacking for

purposes of this analysis,” Gov’t’s Opp’n, ECF No. 316 at 25;

which similarly makes it a crime to take a motor vehicle “from

the person or presence of another by force and violence or by

intimidation, or attempts to do so.” 18 U.S.C. § 2119 (footnote

omitted). Since several District Courts have held that federal

carjacking is a crime of violence, the government asserts that

Maryland carjacking, which also “expressly requires the actual

or threatened use of force or violence, or intimidation,” should

be too. Gov’t’s Opp’n, ECF No. 316 at 26. The Court agrees and

holds that the Maryland statute satisfies the elements clause

requirement of “use, attempted use, or threatened use of



                                  59
physical force against the person of another.” USSG §

4B.2(a)(1).

     The Court begins its analysis by revisiting the standard

for a crime of violence under the elements clause analysis:

whether the “physical force” used, attempted, or threatened to

commit the offense is “violent force – that is, force capable of

causing physical pain or injury to another person.” Johnson, 559

U.S. at 140. The Court’s focus is whether “the least of th[e]

acts criminalized ... are encompassed by the generic federal

offense.” Carr, 946 F.3d at 601 (internal citation and quotation

marks omitted).

     The Maryland carjacking statute states: “[a]n individual

may not take unauthorized possession or control of a motor

vehicle from another individual who actually possesses the motor

vehicle, by force or violence, or by putting that individual in

fear through intimidation or threat of force or violence.” Md.

Code Ann., Crim. Law § 3-405(b). The minimal force element in

Maryland’s definition of carjacking is therefore “putting [the

victim] in fear through intimidation or threat of force or

violence.” Id. The federal carjacking statue similarly covers

intimidation. See 18 U.S.C. § 2119. Although the Court is not

aware of any federal precedent addressing whether Maryland

carjacking is a crime of violence under the elements clause,

“intimidation” in the federal carjacking statute, “necessarily


                               60
includes a threat of violent force within the meaning of the

‘[elements] clause.’” United States v. Evans, 848 F.3d 242, 247-

48 (4th Cir. 2017). See also United States v. Folse, 301 F.

Supp. 3d 1037, 1065 (D.N.M. 2017) (federal carjacking is

categorically a crime of violence under § 4B1.2(a)’s elements

clause); In re Smith, 829 F.3d 1276, 1280 (11th Cir.

2016) (holding that “intimidation” in the

federal carjacking statute necessarily means threatened use

of violent physical force under the elements clause). The Court

arrives at the same conclusion for Maryland carjacking.

     The Court’s conclusion is not altered by the fact that

Maryland carjacking is a general intent crime, whereas the mens

rea for federal carjacking is the specific “intent to cause

death or serious bodily injury.” 18 U.S.C. § 2119; see also

Harris, 353 Md. at 610 (holding that carjacking is a general

intent crime). The focus of the inquiry under the elements

clause is on the actus reus of carjacking, i.e., the action or

conduct that is a constituent element of the crime;23 the issue

before the Court is whether taking a vehicle from the possession


     23As discussed supra, Borden, 141 S. Ct. at 1819, held that
crimes of violence that require only a mens rea of recklessness
cannot count as a “violent felony” under the elements clause of
ACCA. Even if Borden were to apply to the elements clause
analysis here, Maryland’s general intent requirement meets the
Borden standard. See Harris, 728 A.2d at 182-88.




                               61
of another, even if by intimidation or the threat of force,

involves a degree of force that is “capable of causing physical

pain or injury to another person.” Johnson, 559 U.S. at 140. The

Court concludes that it does.

                           (B)        Maryland Carjacking Satisfies
                                      the Residual Clause of §
                                      4B1.2(A)
     The government argues that “considering the quantum of

force or intimidation required to accomplish a typical

carjacking, Maryland carjacking presents at least as great a

risk of physical injury as a robbery, and like robbery, it poses

a risk of face-to-face confrontation . . ..” Gov’t’s Opp’n, ECF

No. 316 at 23-24. The Court concurs and holds that Maryland

carjacking is a crime of violence since it “involves conduct

that presents a serious potential risk of physical injury to

another.” U.S.S.G. § 4B1.2(a)(2).

     The Court’s analysis begins by looking at the statute,

which is crafted such that control of the vehicle must be taken

over from the individual in actual possession, see Md. Code

Ann., Crim. Law § 3-405(b), thereby creating a higher risk of

confrontation. Cf. United States v. Williams, 537 F.3d 969, 974

(8th Cir. 2008) (“recognize[ing] that [in comparison to auto

theft] there is something more violent and aggressive about

someone who chooses to use force when stealing a car”).




                                 62
     Whereas robbery may be a grab and go for easily portable

items, see Raiford v. Maryland, 447 A.2d at 499; transferring a

car from someone’s possession, by virtue of its size and

capabilities, is inherently a risker proposition. As the

government observes, “a motor vehicle can itself be a dangerous

weapon, and thus there is risk of injury not only in the act of

attempting to take but also in the subsequent act of maintaining

possession or control of the motor vehicle.” Gov’t’s Opp’n, ECF

No. 316 at 24. Cf. United States v. Brown, 200 F.3d 700, 706

(10th Cir. 1999) (stating, in analysis of federal carjacking,

“the crime of carjacking carries with it a substantial risk of

the use of physical force”).

     The Court has already held that Maryland robbery is a crime

of violence under the residual clause, see supra; it now holds

that Maryland carjacking is at least as dangerous as Maryland

robbery, and therefore also a crime of violence. Cf. United

States v. Mathijssen, 406 F.3d 496, 500 (8th Cir. 2005) (holding

that California’s carjacking statute satisfies § 4B1.2(a)’s

residual clause). Consequently, Maryland carjacking satisfies

both the elements and the residual clause of the Guidelines.

§ 4B1.2(a)(2).

     Accordingly, because each of Mr. Crews’s three convictions

were crimes of violence, the Court concludes that his counsel

was not deficient in failing to challenge his sentencing based


                               63
on the career offender guidelines. For counsel to have been

deficient, there would have had to have been not just a mere

possibility, but rather a “reasonable probability” that one of

these crimes was not a crime of violence, and that absent

counsel’s failure to challenge the career offender sentencing,

the result of the proceeding would have been different.

Strickland, 466 U.S. at 688.

                     ii. Mr. Crews’s Counsel Did Not Waive His
                         Rights Under the Speedy Trial Act
     Mr. Crews contends that his trial counsel was ineffective

for waiving his speedy trial rights without his “permission” and

without him “signing any papers” during the retrial proceedings.

Def.’s Mot., ECF No. 301 at 5. The government acknowledges that

“speedy-trial issues were not discussed on the record between

the mistrial declared on August 14, 2013, and the retrial that

began on February 10, 2014,” but asserts that “trial counsel did

not waive any right to dismissal under the Speedy Trial Act,

even implicitly, because after accounting for time excludable

under § 3161(h), less than 70 days elapsed between the mistrial

and the retrial.” Gov’t’s Opp’n, ECF No. 316 at 29-31. The Court

agrees, and consequently need not address on the merits whether

Mr. Crews has established deficient performance or prejudice

under Strickland, 66 U.S. at 687.

      When a defendant is to be retried, the Speedy Trial Act

allows for 70 days for the new trial to commence, measured “from


                               64
the date the action occasioning the retrial becomes final.” 18

U.S.C. § 3161(e). The Act excuses several periods of delay,

including “[a]ny period of delay resulting from other

proceedings concerning the defendant, including but not limited

to . . . delay resulting from any pretrial motion, from the

filing of the motion through the conclusion of the hearing on,

or other prompt disposition of, such motion.” Id. §

3161(h)(1)(D). "Regardless of whether the district court could

have held a hearing on [a] motion earlier . . . the entire

period of the motion's pendency is excluded.” United States v.

Rice, 746 F.3d 1074, 1081 (D.C. Cir. 2014) (citing Henderson v.

United States,476 U.S. 321, 330, 106 S. Ct. 1871(1986).

     Mr. Crews filed a bond review motion on September 6, 2013,

stopping the Speedy Trial Act clock twenty-three days after the

Court declared a mistrial and the clock had begun ticking. See

Mot. for Bond, ECF No. 157. The government opposed on September

12, 2013. See Mem. in Opp’n, ECF No. 159. On September 17, 2013,

Mr. Crews’s counsel, Mr. Brennwald, asked the Court to defer

ruling on the motion since he was “still waiting to get some

other information that I think should be instructive to the

court” and had not yet filed a reply. 9/17/13 Tr., ECF No. 357-1

at 12-13. Based on Mr. Brennwald’s articulated preference, the

motion was held in abeyance until a reply was filed. Id. at 13;

Minute Order, Sept. 18, 2013 (stating that “Mr. Crews’s motion


                               65
for bond review is hereby held in abeyance pending the filing of

a reply brief by Mr. Crews”). Mr. Brennwald never filed a reply

nor requested a hearing on the motion. See generally Docket for

Crim. Action No. 11-372-1. The Court denied the motion without

prejudice on March 18, 2014, when the jury issued a verdict.

Minute Order, Mar. 18, 2014.

     Because of Mr. Crews’s pending pre-trial bond review

motion, the time from the filing of the motion on September 6,

2013, to the commencement of the trial on February 10, 2014, is

excluded from the Speedy Trial Act calculation since it was a

“period of delay resulting from other proceedings concerning the

defendant.” 18 U.S.C. § 3161(e). Consequently, only 23 non-

excludable days passed between the declaration of the mistrial

on August 14, 2013, and the retrial that began on February 10,

2014.

     The several months for which the motion was pending do not

impact the calculation. See United States v. Rice, 746 F.3d

1074, 1080 (D.C. Cir. 2014) (“If the court does not hold a

hearing on the motion, the Act excludes the period of time

between the filing of the motion and the day the court receives

all the submissions it reasonably expects in relation to the

motion.” (internal citation omitted); accord United States v.

Douglas, 81 F.3d 324, 327 & n.1 (2d Cir. 1996) (no Speedy Trial

Act violation where hearing was “held in abeyance during the


                               66
pretrial period in order to allow the counsel to come to an

agreement on their own” and demand for hearing was never

withdrawn); United States v. Gonzales, 897 F.2d 1312, 1316 (5th

Cir. 1990) (absent showing that defendant “attempted

unsuccessfully to obtain hearings on the pretrial motions or

that hearings were deliberately refused with intent to evade the

Speedy Trial Act,” delays resulting from pretrial motions were

excludable).

     Since Mr. Crews’s Speedy Trial Act rights were not

violated, his claim as to defense counsel’s deficient

performance fails. The Court need not consider whether Mr. Crews

established prejudice, since a successful ineffective assistance

of counsel claim must show both deficient performance and

prejudice. Strickland, 466 U.S. at 687.

               2. Johnson, Dimaya, and Davis Do Not Impact Mr.
                  Crews’s Sentencing
     In his most recent brief filed through counsel, Mr. Crews

argues that his sentence should be reconsidered based on the

Supreme Court’s decisions in Johnson and Davis. See Def.’s Add’l

Suppl. Mot., ECF No. 331 at 26; see also Johnson, 135 S. Ct. at

2551 (invalidating residual clause in ACCA, 18 U. S. C.

§924(e)(2)(B)); Davis, 139 S. Ct. at 2319 (invalidating residual

clause in 18 U.S.C. § 924(c)(3)(B)). Relatedly, he also argues

in his original filing that Hobbs Act Robbery is not a crime of

violence following Dimaya. See Def.’s Mot., ECF No. 301 at 8;


                                67
Dimaya, 138 S. Ct. at 1210 (invalidating residual clause in the

INA, 18 U.S.C. § 16(b)). Mr. Crews asserts that the “Supreme

Court’s decision in United States v. Davis is retroactive and

applies to defendant.” Def.’s Add’l Suppl. Mot., ECF No. 331 at

29.

      The government does not respond to Mr. Crews’s claim

regarding Dimaya. See Gov’t’s Opp’n, ECF No. 316 at 36. The

government does, however, counter that Mr. Crews’s descriptions

of Johnson and Davis fail to acknowledge that both cases

involved residual clauses in federal statutes that are not

applicable to his convictions. See Gov’t’s Suppl. Opp’n, ECF No.

338 at 16. This defense is equally true of Dimaya, which applies

to the residual clause in the Immigration and Nationality Act.

See 138 S. Ct. at 1210. Accordingly, none of these three cases

impact Mr. Crews’s sentence.

      Mr. Crews’s claim is spurious given his own acknowledgement

that “in Beckles v. United States, 137 S. Ct. 886 (2017), the

Supreme Court ruled that the void for vagueness argument does

not subject the Sentencing Guidelines to a void for vagueness

challenge.” Def.’s Add’l Suppl. Mot., ECF No. 331 at 28.

Johnson, Dimaya and Davis, all of which overturned the residual

clause in federal statutes, are easily distinguished since they

involved statutes that are not at issue in Mr. Crews’s




                                68
conviction. See Johnson, 135 S. Ct. at 2551; Davis, 139 S. Ct.

at 2319; Dimaya, 138 S. Ct. at 1210.

     Unlike the statutes at issue in Johnson, Dimaya and Davis,

the Sentencing Guidelines, by virtue of being advisory, “do not

implicate the twin concerns underlying vagueness doctrine

providing notice and preventing arbitrary enforcement.” Beckles,

137 S. Ct. at 894.24 Even though the residual clause in the

Sentencing Guidelines, see § 4B1.2(a)(2); is identically worded

to the one in Johnson, because the Guidelines are merely

advisory, they “do not regulate the public by prohibiting any

conduct or by establishing minimum and maximum penalties for

[any] crime,” and are therefore not void for vagueness. Beckles,

137 S. Ct. at 895 (brackets in original) (internal citation

omitted). The Court concludes that Mr. Crews’s claim lacks

merit.

             3. No Further Hearings Are Required to Deny Mr.
                Crews’s Claims
     Mr. Crews contends that the Court must grant an evidentiary

hearing on his § 2255 motion unless “the motion and the files

and records of the case conclusively show that the prisoner is

entitled to no relief.” Def.’s Suppl. Mot., ECF. No 304 at 7; 28

U.S.C. § 2255 (1994). Since the record in this case establishes



24Booker v. United States, 543 U.S. 200, 125 S. Ct. 738 (2006),
made the federal sentencing guidelines advisory.



                               69
that Mr. Crews’s § 2255 motion is meritless, no further hearing

is needed.

       The question for the court is not whether it is “even the

least bit uncertain” as to whether Mr. Crews has met his burden,

Def.’s Suppl. Mot. at 7; rather the issue is whether “it plainly

appears from the face of the motion and any annexed exhibits and

the prior proceedings in the case that the movant is not

entitled to relief in the district court.” United States v.

Morrison, 98 F.3d 619, 625 (D.C. Cir. 1996) (quoting Rules

Governing § 2255 Proceedings, Rule 4, 28 U.S.C. foll. § 2255

(1994)). Moreover, “a district judge's decision not to hold an

evidentiary hearing before denying a § 2255 motion is generally

respected as a sound exercise of discretion” when, as here, “the

judge denying the § 2255 motion also presided over the trial in

which the petitioner claims to have been prejudiced.” Id. at

625.




                                 70
  V.     Conclusion

       For the foregoing reasons, Mr. Crews’s motion to compel,

ECF No. 289; § 2255 motion, ECF No. 301; supplemental motion to

correct sentence under 28 U.S.C. § 2255, ECF No. 304; and

supplement to motion for a new trial, ECF No. 331 are DENIED. An

appropriate Order accompanies this Memorandum Opinion.

SO ORDERED.

       Signed:   Emmet G. Sullivan
                 United States District Judge
                 December 7, 2021




                                 71